DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s provisional election without traverse of claims 1, 2, 7, 9, 10, 12, 13, 15, 21, 25, 27, 29, 32, 33, 36, 41, 42, 47, 50, 51, and 53 in the interview summary filed on 19 August 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "multiple unit cells of the plurality of unit cells" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  There is no reference to any “unit cells” earlier in claim 36 or claims 32 or 33, the claims from device has a plurality of unit cells, and the extruded fiber comprises at least one continuous fiber that is continuous across multiple unit cells of the plurality of unit cells” and will be examined on the merits as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 7, 9, 10, 12, 13, 15, 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0165908 (hereinafter “Pattinson”), and further in view of United States Patent Application Publication No. US 2018/0158372 (hereinafter “Wang”).Regarding claim 1 	Pattinson teaches 3D printed wearable and/or implantable devices (abstract).  Pattinson teaches the device includes a mesh material configured to conform to a portion of an anatomy to serve as a support (paragraph [0020]).  Pattinson teaches the mesh 150 material is made from one or more filaments (fibers) and having a plurality of pores (unit cells) 156, where each pore (unit cell) 156 of the plurality of pores (unit cells) includes at least one portion of a filament (fiber) 158, 160 from the one or more fibers passing through the pore (unit cell) (paragraph [0095] and Figure 5A). 	Pattinson teaches various manners in which to tailor the construction of the mesh to influence the stiffness of the mesh (paragraphs [0014], [0072], [0095], [0098], [0099], etc.). 	Pattinson does not explicitly teach the at least one portion of the fiber that passes through the unit cell comprises at least one wave formed therein, the at least one wave being configured to influence a stiffness of the unit cell upon at least one of bending or Regarding claim 2 	In addition, Pattinson teaches at least one portion of the filament (fiber) from the one or more filaments (fibers) passing through the pores (unit cell) 156 includes at least two portions of fiber 117a’ (or 117b’), 119a’ (or 119b’) from the one or more filaments (fibers) passing through the pore (unit cell) 156, with the first portion 117b’ of the at least two portions of fiber intersecting (at the nodes 118 or 118’) and being disposed at an angle with respect to a second portion 119a’ of the at least two portions of fiber (Figures 4A – 5B, and paragraphs [0086] – [0088]). 	Moreover, the combination of Pattinson and Wang, which incorporates the sinusoidal fibers of Wang into the mesh of Pattinson corresponds to the claimed feature requiring at least one of the first portion or the second portion of the at least two portions of fiber that pass through the unit cell comprises the at least one wave formed therein.Regarding claim 7 	In addition, Pattinson teaches an embodiment where the mesh includes both bonded node portions and other portions where the nodes are not bonded (paragraph [0054]), which corresponds to a first portion and a second portion of the at least two portions of fiber in some unit cells of the plurality of unit cells are selectively adhered together and the first portion and the second portion of the at least two portions of fiber in some other unit cells of the plurality of unit cells are selectively not adhered.Regarding claim 9 	In addition, Pattinson teaches the printed materials include fabrics, clothing and wearable devices (abstract).  Pattinson teaches the mechanical properties of the mesh can be manipulated for an application requiring the mesh to exhibit mechanical support for its intended application, such as a mesh used for a hernia (paragraphs [0004] and [0102]), which corresponds to the mesh material being configured to conform to a portion of an anatomy to serve as a mechanical support device.Regarding claims 10 and 12 	In addition, Pattinson teaches known applications of medical textiles include ankle braces, where the mesh can also be used as a compression stockings to improve circulation (paragraph [0004]), which corresponds to the wearable device being an ankle brace, and the ankle brace is a pre-existing ankle brace, where the mesh material is an additional material associated with the pre-existing ankle brace.Regarding claim 13 	In addition, Pattinson teaches the device comprises a surgical mesh (paragraph [0020]).Regarding claim 15 	In addition, Pattinson teaches the device comprises an adhesive which may be used to provide an elastic bridge between two pieces of filament (paragraph [0072]), which corresponds to an adhesive tape.Regarding claim 21 	In addition, Pattinson teaches the filaments (fibers) includes a continuous filament (paragraphs [0012] and [0059]), which corresponds to the one or more fibers comprises at least one continuous fiber that is continuous across multiple unit cells of the plurality of unit cells. Regarding claim 25 	In addition, Pattinson teaches a region of the mesh fabric material includes localized slack (paragraph [0099] and Figures 5A-5E).Regarding claim 27 	In addition, Pattinson teaches the geometry of the mesh, including its 3D curvature, can be manipulated to fit the underlying tissue (paragraph [0102]), which the mesh material [has] a non-linear tensile response at a location of the curvature, the claimed property/function is deemed to naturally flow from the structure in the prior art since the Pattinson reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Claims 32, 33, 36, 41, 42, 47, 50, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson.Regarding claim 32 	Pattinson teaches a mesh (wearable or implantable device) 150 comprising filaments made by extrusion (abstract; and paragraphs [0016] and [0094]), which corresponds to a first region having a plurality of first portions of extruded fiber disposed therein and a second region having a plurality of second portions of extruded fiber disposed therein. 	Pattinson teaches the mesh includes a central portion (second region) 152 and a peripheral region (first region) 154 (paragraphs [0094] and [0095]).  Pattinson teaches an embodiment where the mesh can include a dense filament portion which is positioned over a hole to be patched, while the remainder of the mesh has a much less dense portion and shaped such that it simply maintains the part covering the hole in place by an attachment device (paragraph [0103]).  The less dense portion of the mesh Regarding claim 33 	In addition, Pattinson teaches the extruded filaments (fibers) forms a mesh material (paragraphs [0020] and [0021]).Regarding claim 36 	In addition, Pattinson teaches the filaments (fibers) includes a continuous filament which is used to form a mesh (device) with pores (a plurality of unit cells) 156 (paragraphs [0012], [0059], and [0095]; and Figure 5A), which corresponds to the Regarding claim 41 	In addition, Pattinson teaches a second region 152 of the mesh fabric material includes localized slack (paragraph [0099] and Figures 5A-5E).Regarding claim 42 	In addition, Pattinson teaches the device is additively manufactured by extrusion of a mesh onto a support structure (paragraphs [0061] and [0078]).Regarding claim 47 	In addition, Pattinson teaches known applications of these medical textiles or mesh materials include ankle braces (paragraph [0004]), which corresponds to the wearable device comprising an ankle brace, and the ankle brace is predominantly made from, the extruded fiber, the extruded fiber forming a mesh material.Regarding claim 50 	In addition, Pattinson teaches the device comprises an adhesive which may be used to provide an elastic bridge between two pieces of filament (paragraph [0072]), which corresponds to an adhesive tape.Regarding claim 51Regarding claim 53 	In addition, Pattinson teaches the mesh includes a curvature which is customized to fit the underlying tissue (paragraph [0102]).  Pattinson teaches the device is laid out without folds or wrinkles and conforms to a non-planar surface of the tissue to be treated (claim 22), which corresponds to allowing a portion of the at least one of the first region or the second region to curve around a portion of an anatomy when stretched without being folded.  Pattinson teaches the occurrence of folds results from stress concentrations and shear forces which are present between a planar mesh and a non-planar surface to be treated, which may further damage tissue (paragraph [0104]).  Pattinson also teaches the fabric or mesh can have a varied mechanical response to an application of an outside force across a surface area of the fabric. Local adjustments provided for herein include but are not limited to modulating Poisson's ratio through filament and bonding patterns (paragraph [0099]). 	Pattinson does not explicitly teach at least a portion of at least one of the first region or the second region has a Poisson’s ratio that is negative.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate Poisson's ratio for at least a portion of at least one of the first region or the second region using nothing more than routine experimentation to achieve .  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pattinson as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2016/0054185 (hereinafter “Servati”).Regarding claim 29 	The limitations for claim 1 have been set forth above.  In addition, Pattinson teaches the filaments may include a wide variety of materials, including an electrically conductive material which may have applicability as a wearable sensor (paragraph [0038]). 	Pattinson does not explicitly teach the conductive material is configured to operate as a strain sensor. 	Servati teaches a strain sensor based on an encapsulated core-shell nanofiber mesh (paragraph [0007]).  Servati teaches the strain sensor device comprises a plurality of continuous nanofibers operable to conduct an electric current in a desired direction, wherein each nanofiber has a core-shell structure with a conductive shell having a plurality of electrical junctions with the conductive shell of an overlapping nanofiber (paragraphs [0009] – [0013]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the electrically conductive .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783